Case: 1:20-cv-01748-PAG Doc #: 18 Filed: 12/04/20 1 of 9. PageID #: 115




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



 S&A Holdings, LLC dba Ellis U.S.A.,           )       CASE NO. 1:20 CV 1748
                                               )
                        Plaintiff,             )       JUDGE PATRICIA A. GAUGHAN
                                               )
                vs.                            )
                                               )
 Joel Lefkowitz, et al. ,                      )       Memorandum of Opinion and Order
                                               )
                        Defendant.             )

        Introduction

        This matter is before the Court upon Defendants Joel Lefkowitz, Hoboken Floors,

 LLC, and Grato Parquet’s Motion to Dismiss Under Federal Rule of Civil Procedure 12(b)(2).

 (Doc. 11). This is a contract case. The issue is whether the Court has personal jurisdiction

 over moving defendants. For the following reasons, the motion is GRANTED.

        Facts

        Plaintiff S & A Holdings, LLC dba Ellis USA filed this Complaint against defendants

 Joel Lefkowitz; Hoboken Floors, LLC; Grato Parquet; and KBF Interior Designs, Inc.

 Plaintiff is an Ohio company, and defendants Lefkowitz, Hoboken, and Grato Parquet are



                                                   1
Case: 1:20-cv-01748-PAG Doc #: 18 Filed: 12/04/20 2 of 9. PageID #: 116




 named as New Jersey entities. Defendant KBF is alleged to be a New York corporation. The

 Complaint generally alleges the following.

         Plaintiff is in the business of importing finished hardwoods and related items used for

 floors. Lefkowitz is the owner of Hoboken Floors and Grato Parquet, and acted as a marketer

 of plaintiff’s products in New Jersey, New York, Pennsylvania and Florida. He shared the net

 profits from sales of flooring products pursuant to an agreement with plaintiff. KBF is engaged

 in the construction industry in installing flooring.

         On August 11, 2018, plaintiff and Lefkowitz entered into an agreement under which

 Lefkowitz agreed to market plaintiff’s flooring products to commercial contractors which

 plaintiff would have custom manufactured by suppliers outside the United States. Plaintiff and

 Lefkowtiz agreed that the identity of and relationships with the suppliers was proprietary

 information to be treated as confidential. Lefkowitz agreed to identify commercial construction

 companies or developers in need of flooring products and refer them to plaintiff. If a sale of

 flooring products was consummated, plaintiff would enter into a contract with a supplier,

 oversee production, international shipment, and clearance through customs. Once cleared

 through customs, the product would be placed in storage until needed or immediately delivered

 to the contractor that purchased the flooring.

         Lefkowitz collected money due from the contractors purchasing the flooring and was

 to forward it to plaintiff. After accounting for manufacturing costs, delivery costs, duty paid,

 and other expenses, the net profit was to be split 50/50 between plaintiff and Lefkowitz.

         Defendant Hoboken, with flooring to be supplied by plaintiff, entered into contracts

 with non-defendants Malas Development and Alite Flooring, LLC. In the contracts with


                                                   2
Case: 1:20-cv-01748-PAG Doc #: 18 Filed: 12/04/20 3 of 9. PageID #: 117




 Malas and Alite for flooring, Hoboken/Lefkowitz collected the monies from them and was to

 pay those monies over to plaintiff. Disputes then arose over the money owed by

 Hoboken/Lefkowitz to plaintiff under the two contracts. A dispute also arose over a contract

 entered into by plaintiff with KBF.

        The Complaint alleges seven claims: Count One (breach of agreement on the Malas

 contract), Count Two (breach of contract on the Alite contract), Count Three (breach of

 contract by KBF), Count Four (Lefkowitz share of the losses on the KBF contract), Count

 Five (fraud), Count Six (conversion of personal property) and Count Seven (punitive

 damages).

        In support of the motion, defendant Lefkowitz submits his declaration which states the

 following. Lefkowitz is the sole member, manager, officer, and employee of Hoboken, a New

 Jersey limited liability company established by him. Hoboken provides sales representation to

 manufacturers and importers of wood flooring in New York and New Jersey. It also

 conducted business with European imported flooring under the trade name Grato Parquet.

 Hoboken and Grato Parquet conducted business from Lefkowitz’s home in New Jersey. None

 of these entities have resided or owned property in Ohio, had bank accounts or employees

 there, provided sales representation for projects in Ohio, or engaged in any advertisements,

 promotion, or marketing efforts in Ohio.

        According to Lefkowitz, plaintiff contacted him in 2018, and then sent an agreement,

 prepared by plaintiff, which Lefkowitz signed in New Jersey without revisions or negotiations.

 As contemplated by the agreement, plaintiff, Lefkowitz, Hoboken, and Grato Parquet agreed

 to work together to obtain business for flooring and allied products primarily in the states of


                                                 3
Case: 1:20-cv-01748-PAG Doc #: 18 Filed: 12/04/20 4 of 9. PageID #: 118




 New York, New Jersey, Pennsylvania, and Florida. After execution of the agreement, these

 entities worked on five projects all located in the New York City metropolitan area. The

 flooring for the projects was to be sourced by suppliers outside the United States. There were

 no domestic suppliers, and none in Ohio. Upon consummation of a sale, the suppliers exported

 the flooring from their countries to a user identified by Lefkowitz or to a warehouse. All the

 customers that contracted for the flooring were located in the New York City metropolitan

 area and the only warehouse used was in New Jersey. The construction contracts that are the

 subject of the dispute (Malas, Alite, and KBF) are all located in the New York City

 metropolitan area. Finally, after execution of the agreement, Lefkowitz occasionally

 corresponded with plaintiff in the form of sales documentation, emails, and telephone calls. He

 also remitted payments to plaintiff. (Lefkowitz decl.).

        This matter is now before the Court upon Defendants Joel Lefkowitz, Hoboken Floors,

 LLC, and Grato Parquet’s Motion to Dismiss Under Federal Rule of Civil Procedure 12(b)(2).

        Standard of Review

        The plaintiff always bears the burden of establishing that personal jurisdiction exists.

 Serras v. First Tennessee Bank National Ass'n, 875 F.2d 1212, 1214 (6th Cir.1989). When a

 defendant has filed “a properly supported motion for dismissal, the plaintiff may not stand on

 his pleadings but must, by affidavit or otherwise, set forth specific facts showing that the

 court has jurisdiction.” Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991) (citing

 Weller v. Cromwell Oil Co., 504 F.2d 927, 930 (6th Cir. 1974)). When evaluating a motion to

 dismiss for lack of personal jurisdiction, a court has three options: “it may decide the motion

 upon the affidavits alone; it may permit discovery in aid of deciding the motion; or it may


                                                 4
Case: 1:20-cv-01748-PAG Doc #: 18 Filed: 12/04/20 5 of 9. PageID #: 119




 conduct an evidentiary hearing to resolve any apparent factual questions.” Carrier Corp. v.

 Outokumpu Oyj, 673 F.3d 430, 449 (6th Cir. 2012) (quoting Theunissen, 935 F.2d at 1458).

 If a court chooses to rule on a Rule 12(b)(2) motion to dismiss without an evidentiary

 hearing, the plaintiff “need only make a prima facie showing of jurisdiction.” Bird v.

 Parsons, 289 F.3d 865, 871 (6th Cir. 2002) (quoting Neogen Corp. v. Neo Gen Screening,

 Inc., 282 F.3d 883, 887 (6th Cir. 2002)). The plaintiff can make this prima facie showing by

 “establishing with reasonable particularity sufficient contacts between [the defendants] and

 the forum state to support jurisdiction.” Neogen Corp., 282 F.3d at 887 (quoting Provident

 Nat'l Bank v. California Savings & Loan Ass'n, 819 F.2d 434, 437 (3d Cir. 1987)). This

 burden is “relatively slight.” Carrier Corp, 673 F.3d at 449. Moreover, the court must

 “construe the facts in the light most favorable to the nonmoving party” and “will not consider

 facts proffered by the defendant that conflict with those offered by the plaintiff.” Neogen

 Corp., 282 F.3d 883, 887 (6th Cir. 2002). Indeed, “because weighing any controverted facts

 is inappropriate at this stage, dismissal is proper only if [the plaintiff’s] alleged facts

 collectively fail to state a prima facie case for jurisdiction. Carrier Corp, 673 F.3d at 449

 (internal quotations and citations omitted).

         Discussion

         Moving defendants argue that this Court lacks personal jurisdiction over them. For the

 following reasons, this Court agrees.

         In diversity cases, a federal court has personal jurisdiction over a defendant if

 jurisdiction is “(1) authorized by the law of the state in which it sits, and (2) in accordance with

 the Due Process Clause of the Fourteenth Amendment.” Neogen Corp., 282 F.3d at 888


                                                    5
Case: 1:20-cv-01748-PAG Doc #: 18 Filed: 12/04/20 6 of 9. PageID #: 120




 (citing Reynolds v. Int'l Amateur Athletic Fed'n, 23 F.3d 1110, 1115 (6th Cir. 1994)). The

 Sixth Circuit has determined that “Ohio's long-arm statute is not coterminous with federal

 constitutional limits,” and has “consistently focused on whether there are sufficient minimum

 contacts between the nonresident defendant and the forum state so as not to offend ‘traditional

 notions of fair play and substantial justice.’” Bird, 289 F.3d at 871 (quoting Int'l Shoe Co. v.

 Washington, 326 U.S. 310, 316 (1945)). Because Ohio’s long-arm statute does not reach the

 full limits of the federal constitution, a finding that Ohio’s long-arm statute allows for

 jurisdiction does not foreclose the need for Due Process Clause analysis. See Brunner v.

 Hampson, 441 F.3d 457, 465 (6th Cir. 2006); Conn v. Zakharov, 667 F.3d 705, 712 (6th Cir.

 2012) (“Unlike other jurisdictions, Ohio does not have a long-arm statute that reaches to the

 limits of the Due Process Clause, and the analysis of Ohio's long-arm statute is a particularized

 inquiry wholly separate from the analysis of Federal Due Process law.”).

        There are two forms of personal jurisdiction to be considered under the Due Process

 analysis: general and specific. General jurisdiction is found when a defendant’s “affiliations

 with the State are so ‘continuous and systematic’ as to render them essentially at home in the

 forum State.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)

 (quoting International Shoe Co. v. Washington, 326 U.S. 310, 317 (1945)). The Supreme

 Court has found that general jurisdiction only occurs in a limited set of circumstances,

 holding the “paradigm all-purpose forums for general jurisdiction are a corporation’s place of

 incorporation and principal place of business.” Daimler AG v. Bauman, 571 U.S. 117, 119

 (2014). The Supreme Court has explained that the benefit of looking to the place of

 incorporation and principal place of business is that “each ordinarily indicates only one place”


                                                  6
Case: 1:20-cv-01748-PAG Doc #: 18 Filed: 12/04/20 7 of 9. PageID #: 121




 and is “easily ascertainable.” Id. at 137. Indeed, for a court to find general jurisdiction in a

 forum other than a corporate defendant’s place of incorporation or principal place of business

 is the “exceptional case.” BNSF Ry. Co. v. Tyrrell, 137 S.Ct. 1549, 1558 (2017) (citing

 Daimler, 571 U.S. at 139 n.19). Specific jurisdiction turns on “the relationship among the

 defendant, the forum, and the litigation.” Walden v. Fiore, 571 U.S. 277, 284 (2014) (quoting

 Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 775 (1984)). To establish specific jurisdiction

 over a defendant, a court must find “(1) purposeful availment of the privilege of acting in the

 forum state or causing a consequence in the forum state, (2) a cause of action arising from

 activities in the state, and (3) a substantial enough connection with the forum state to make the

 exercise of jurisdiction over the defendant reasonable.” Schneider v. Hardesty, 669 F.3d 693,

 701 (6th Cir. 2012) (internal quotations and citations omitted).

         Plaintiff does not dispute the facts set forth in the declaration of Lefkowitz, nor does

 plaintiff submit rebuttal evidence other than the agreement between the parties. Plaintiff

 maintains that defendants have transacted business in Ohio because they entered into an

 agreement with an Ohio based company, repeatedly corresponded with that company by email

 and telephone, and remitted funds to it in Ohio. Additionally, plaintiff points out that the

 agreement contemplates dispute resolution subject to the laws of Ohio. Moreover, plaintiff

 asserts that due process is satisfied because defendants purposefully availed themselves of this

 forum by entering into a substantial and long-standing contract with an Ohio entity, and

 minimum contacts have been satisfied given that plaintiff’s cause of action arises out of a

 contract for repeated transactions which states that it is governed by Ohio law.

         Plaintiff’s contentions are not persuasive. As discussed above, even if plaintiff were to


                                                   7
Case: 1:20-cv-01748-PAG Doc #: 18 Filed: 12/04/20 8 of 9. PageID #: 122




 establish that defendants transacted business in Ohio to satisfy Ohio’s long arm statute, plaintiff

 would still have to demonstrate that exercising specific jurisdiction1 over defendants would

 comport with due process. The Court agrees with defendants that plaintiff fails to do so.

        Plaintiff does not dispute the statements set forth in Lefkowitz’s declaration, i.e.,

 defendants are non-Ohio residents that marketed products manufactured outside the United

 States for projects located outside Ohio, and the goods were shipped from outside the United

 States to warehouses and projects outside Ohio. To establish jurisdiction, plaintiff relies on the

 fact that Lefkowitz entered into the agreement with an Ohio resident, corresponded with that

 company by email and telephone, and remitted funds to it in Ohio. But, the mere existence of

 the agreement is insufficient to confer personal jurisdiction over defendants. Calphalon Corp.

 v. Rowlette, 228 F.3d 718 (6th Cir. 2000). This is so especially given the undisputed fact that

 plaintiff drafted and executed the agreement and then sent it to Lefkowitz who signed it in

 New Jersey without any revisions or negotiations. Moreover, the Sixth Circuit has recognized

 that a defendant’s phone, mail, and fax contact with a plaintiff in Ohio may occur solely

 because the plaintiff chose to reside there and not because the defendant sought to further its

 business and create continuous and substantial consequences there. Id. In fact, there is no

 evidence that defendants sought to market any products in Ohio but instead were “not

 attempting to exploit any market for its products in the state of [Ohio], but rather had contact

 with the state only because the plaintiff chose to reside there.” Id. at 722-723.

        Additionally, plaintiff points to the agreement’s two references to Ohio law. However,

 neither provision changes the personal jurisdiction analysis discussed above.


 1
        There is no dispute that general jurisdiction does not exist.

                                                 8
Case: 1:20-cv-01748-PAG Doc #: 18 Filed: 12/04/20 9 of 9. PageID #: 123
